Citation Nr: 1133463	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-23 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic neck disorder to include as secondary to service-connected disability.  

2.  Entitlement to service connection for a chronic back disorder to include as secondary to service-connected disability.  

3.  Entitlement to service connection for a chronic left foot disorder.  

4.  Entitlement to an increased disability evaluation for the Veteran's left wrist carpal tunnel syndrome, currently evaluated as 20 percent disabling.  

5.  Entitlement to a compensable disability evaluation for the Veteran's bilateral gynecomastia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to February 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO)  

In March 2009, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  In June 2009, the Board remanded the claim for additional development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.  

The issues of entitlement to service connection for to a chronic neck disorder, entitlement to service connection for a chronic back disorder, and entitlement to service connection for a chronic left foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran is right hand dominant, and carpal tunnel syndrome of the left wrist is manifested by no more than moderate symptoms.

2.  The Veteran's bilateral gynecomastia is asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of in excess of 20 percent for left wrist carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.124a Diagnostic Codes 8599-8515 (2010).  

2.  The criteria for a compensable disability evaluation for bilateral gynecomastia have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.116, 4.118, Diagnostic Codes (DCs) 7628, 7801-7805, 7915 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records, private treatment records and records from the Social Security Administration.  And the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Next, VA examinations were performed.  See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate.  The examinations provided adequate basis for rating the Veteran's disorders.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Increased Evaluation

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the  disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  regarding the extent of the disability in the Veteran's  favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  


Left Wrist Carpal Tunnel Syndrome

The Veteran's left wrist disorder is rated under the provisions of Diagnostic Code 8515.  Under Diagnostic Code 8515, complete paralysis of the median nerve is defined as where the hand is inclined to the ulnar side, with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand; pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  Complete paralysis warrants a 60 percent rating if affecting the minor extremity, and a 70 percent rating if the major extremity is involved.  Where there is severe incomplete paralysis, this warrants a 40 percent rating for a minor extremity, and 50 percent for a major extremity.  Moderate incomplete paralysis corresponds to a 20 percent rating for a minor extremity, and 30 percent for a major extremity.  Mild incomplete paralysis warrants a 10 percent rating for both a minor and major extremity.  

Generally, neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120, Diagnostic Code 8515 (2010).  A note to 38 C.F.R. § 4.124a states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id.  

The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2010).  

Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2010).  See nerve involved for diagnostic code number and rating.  

VA outpatient records generally show that the Veteran has complaints of left hand weakness and numbness.  The Veteran was examined by VA in October 2006.  He complained of intermittent numbness of the left hand and intermittent pain in the left wrist and left hand.  He reported taking Motrin for pain relief.  It was reported that the Veteran had difficulty with yard work due to difficulty picking up heavy objects.  He reported sleep problems due to discomfort.  Occupational effects were not applicable.  There were no flare-ups and no incapacitation.  Examination showed no motor weakness, atrophy or muscle fasciculation.  Grip strength was 5/5.  There was impaired sensation to pinprick and fine touch of the entire hand in both the dorsal and palmar aspects.  Deep tendon reflexes are intact and Phalen's and Tinel's were negative.  

The Veteran was examined by VA in July 2008.  He reported having daily numbness of the left hand.  There are no flare-ups and there was no effect on occupation.  He reported using a brace.  It was noted that he is right-handed.  Examination showed that he wore a brace and that there was no evidence of muscle atrophy or weakness of the left hand.  There was mild decreased sensation to touch and pinprick in the left middle and ring fingers.  He had a good grasp and fist.  Tinel's sign is negative.  The diagnosis was carpal tunnel syndrome, left wrist.  

The Veteran was examined by VA in February 2010.  There was left wrist stiffness and pain.  It was noted that the Veteran wore a brace on the right wrist as well.  There was no showing of inflammatory arthritis or loss of bone.  Dorsiflexion of the left wrist was to 75 degrees; flexion was to 70 degrees; radial deviation was to 20 degrees; and ulnar deviation was to 40 degrees.  There was no loss of function with repetitive movements.  There was no joint ankylosis.  There was decreased sensation to pinprick across the dorsal surface of the left hand and diminished sense of vibration in the left radius.  The examiner stated that the disorder has mild to moderate effects on the Veteran's activities of daily living.  The diagnosis was left carpal tunnel syndrome.  

Upon review of the record, the Board notes that an evaluation in excess of 20 percent is not warranted for left wrist disability during the appeal period because the evidence does not show severe incomplete paralysis.  When comparing the criteria for a higher rating to the objective evidence, it is apparent that a higher rating is not merited.  There is no evidence of atrophy of the muscles.  While the Veteran has a decreased touch sensation; this is not of such severity so as to merit a higher rating.  He has a good grasp and fist and the Tinel's sign is negative.  There is no arthritis, and motion of the wrist is no more than slightly limited.  (Normal range of motion of the wrist consists of 70 degrees of dorsiflexion, 80 degrees of palmar flexion, 45 degrees ulnar deviation, and 20 degrees of radial deviation.  38 C.F.R. § 4.71a, Plate I (2010)).

The Board further notes that a higher rating is not warranted under any other analogous criteria.  There is no diagnosis of ankylosis of any of the Veteran's fingers or his wrist.  (DC 5214).  

The Veteran is competent to report his peripheral nerve symptoms.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See  Espiritu, 2 Vet. App. at 494. 

The evidence is against a finding that the Veteran's left wrist disorder has approximated the criteria for a higher evaluation at any time during the appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  


Bilateral Gynecomastia

The Veteran seeks a higher rating for his bilateral gynecomastia.  Upon review of the record, the Board finds that a higher rating is not warranted at any time during the appeal period.  

The Veteran was examined by VA in October 2006.  He denied any pain associated with his bilateral gynecomastia.  He reported no current treatment for the disorder.  It was noted that neither his daily activities nor occupational effects were applicable.  There were no flare-ups or incapacitation.  Examination showed mild bilateral gynecomastia with no masses.  There was no tenderness to palpation.  The diagnosis was bilateral gynecomastia.  

The Veteran was examined by VA in July 2008.  He reported having no treatment for the disorder.  He reported that his breasts hurt if he squeezed them.  Examination showed mild to moderate breast enlargement, nontender with no discharge, nodules, or lymphadenopathy.  Gynecomastia of both breasts, mild to moderate was diagnosed.  

The Veteran was examined by VA in February 2010.  He reported that he was not currently being treated for the disorder.  On examination, there was no tenderness to palpation.  It was noted that neither his daily activities nor occupational effects were applicable.  Gynecomastia was diagnosed. 

The Veteran's disorder is rated under DC 7915.  Under that DC, in order to satisfy the criteria for a compensable rating, the Veteran would have to show that his service-connected gynecomastia produced interference with endocrine functions. 38 C.F.R. § 4.119 Diagnostic Code 7915.  Given these scant medical findings of any objective evidence that the service-connected gynecomastia has produced interference with endocrine functions, the Board concludes that the preponderance of the evidence is against the claim for a compensable rating for the Veteran's service-connected bilateral gynecomastia.  Thus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is required to consider all potentially applicable DC's in evaluating the Veteran's disorder.  Under DC 7628, a benign neoplasm of the gynecological system or breast is rated as impairment in function of urinary or gynecological systems, or of the skin.  38 C.F.R. § 4.116, DC 7628.  As gynecological impairment is inapplicable to this Veteran, and no urinary impairment has been shown, his condition can be considered under the diagnostic codes applicable to the skin.

Evaluations for scars located on places other than the head, face or neck implicate several diagnostic codes.  Deep scars or those that cause limited motion and cover an area exceeding 6 square inches warrant a 10 percent evaluation, and scars exceeding 12 square inches warrant a 20 percent evaluation. DC 7801.

Superficial scars that do not cause limited motion and cover an area of 144 square inches or greater warrant a 10 percent evaluation. DC 7802.  Unstable, superficial scars warrant a 10 percent evaluation. DC 7803.  Superficial scars which are painful on examination warrant a 10 percent evaluation. DC 7804.  Other scars are rated on limitation of function of the affected part. DC 7805. 38 C.F.R. § 4.118.  Here there is no showing of any scarring or skin disorder.  Thus these Codes would not apply.  

The Board has considered the statements of the Veteran as to the extent of his current symptoms, as he is certainly competent to report that his symptoms are worse.  Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.   See Massey, 7 Vet. App. at 208.  To the extent that the Veteran may suggest that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See  Espiritu, 2 Vet. App. at 494. 

The preponderance of the evidence is against a finding that the Veteran's gynecomastia has approximated the criteria for a higher evaluation at any time during the appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Considerations

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disorders with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms of his disorders that are not addressed by the rating schedule. Moreover, to the extent that the Veteran's disorders may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Furthermore, there is no evidence of marked interference with employment or frequent periods of hospitalization.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An increased disability evaluation for the Veteran's left wrist carpal tunnel syndrome, currently evaluated as 20 percent disabling is denied.  

A compensable disability evaluation for the Veteran's bilateral gynecomastia is denied.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks service connection for a chronic neck disorder and a chronic back disorder to include as secondary to his service connected left wrist disorder.  He was examined by VA in February 2010.  At that time the examiner offered an opinion as to whether either disorder was related to service; however the examiner did not address whether either disorder is due to or aggravated by the left wrist disorder.  Once VA undertakes the effort to provide an examination or an opinion when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here the opinion is inadequate and a remand is required.  

As to the claim for service connection for a left foot disorder, when the Veteran was examined by VA in February 2010, the examiner stated that the left foot disorder was not related to service.  The reasoning provided was that there was no evidence in the service treatment records that the Veteran had calluses of the left foot in service.  The Board notes that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  Indeed, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), for essentially this same reason, the Court determined a VA compensation examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  

In Dalton, there was no documentation of any of the injuries claimed by the Veteran and there was no evidence of any post-service continuity of symptomatology.  The Board notes, however, that the Court found VA examiner's nexus opinion to be inadequate as the examiner incorrectly required objective evidence of an in-service injury and rejected the lay evidence offered by the Veteran.  As such, the VA examiner did not provide an adequate rationale for that opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Thus an addendum opinion should be obtained to determine the nature and etiology of the Veteran's chronic neck, chronic back and left foot disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Have the file reviewed by the VA examiner of February 2010.  If that clinician is no longer available, have the file reviewed by the appropriate examiner for review and an addendum opinion.  The examiner must offer an opinion with complete rationale as to whether it is at least as likely as not (a 50 percent probability or greater) that any current back and/or neck disorder is due to or aggravated by the Veteran's service connected left wrist disorder.  Complete rationale must be provided.  The examiner must also address whether the Veteran's left foot disorder is related to his military service.  The examiner is advised that it is well-established that a current disorder need not be documented in service in order to establish service connection for such disability and thus, the examiner must explain the rationale for all opinions in detail.  If the Veteran's left foot disorder is determined to be unrelated to his service, and if the neck and back disorders are noted to be unrelated to service, the rationale must explain why, and identify the [nonservice-related] etiology for the disorders citing to factual data and supporting medical literature, as appropriate. In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claims should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


